Citation Nr: 1335908	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  00-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased disability rating for residuals, left ankle injury, with arthralgia of the left ankle (left ankle disability), from November 17, 1999 to February 4, 2000 on an extraschedular basis.

2. Entitlement to an increased disability rating for residuals, right ankle injury, with arthralgia of the right ankle (right ankle disability) from November 17, 1999 to February 4, 2000 on an extraschedular basis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 17, 1999 to February 4, 2000 on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim of entitlement to service connection for bilateral ankle disabilities.  In February 1999, the Board remanded the Veteran's claim and, after further appellate review, granted the claim in December 1999.  Thereafter, the Veteran disagreed with the initial disability ratings assigned in a January 2000 rating decision and perfected an appeal.  The Board remanded the appeal of the initial disability ratings in 2004, 2007, 2009, 2010, and, most recently, May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2012, the Board remanded the Veteran's claims of entitlement to an increased disability rating for left ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis, entitlement to an increased disability rating for right ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis, and entitlement to a TDIU from November 17, 1999 to February 4, 2000 on an extraschedular basis for additional development.  Specifically, the Board instructed that the AMC advise the Veteran of the criteria for establishing entitlement to an extraschedular evaluation for her service-connected disabilities under 38 C.F.R. § 3.321(b)(1) (2013) and for entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2013).  In addition, the Board directed that the AMC afford the Veteran an opportunity to identify or submit evidence showing whether she performed employment during the specific period from November 17, 1999 to February 4, 2000.  Further, the Board instructed that the AMC refer the Veteran's claims to the Director, Compensation and Pension Services for consideration of extraschedular evaluations.

The record includes a May 2012 notice letter from the AMC notifying the Veteran that it would be developing additional evidence with respect to her appeal.  In the notice letter, the AMC identified the remanded issues as "entitlement to an initial rating in excess of 10 percent, prior to February 4, 2000, and to an initial evaluation in excess of 40 percent, from February 4, 2000, for scoliosis and degenerative joint disease, left L6-S1 (lumbar disability)."  First, the AMC incorrectly identified the issues remanded for further development.  In addition, although the notice letter provided the Veteran with the correct criteria for establishing entitlement to an extraschedular evaluation for her service-connected disabilities under 38 C.F.R. § 3.321(b)(1) and for a TDIU under 38 C.F.R. § 4.16(b), the evidence includes correspondence indicating that there was some confusion as to whether the Veteran wished to withdraw her appeal.  Here, the Board finds this confusion may have been the result of the incorrect identification of the remanded issues in the May 2012 notice letter, and therefore, remand is warranted to correct the deficiencies in the notice provided.  

Further, the record indicates the AMC referred the Veteran's claims of entitlement to an increased disability rating for a left ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis and entitlement to a TDIU from November 17, 1999 to February 4, 2000 on an extraschedular basis to the Director, Compensation and Pension Services for consideration.  However, the evidence does not demonstrate that the AMC referred the issue of entitlement to an increased disability rating for a right ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis to the Director, Compensation Services.  Similarly, the July 2013 supplemental statement of the case (SSOC) does not address the claim of entitlement to an increased disability rating for a right ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis, nor does it identify the claim as an issue on appeal.  In fact, although the July 2013 SSOC discusses the issue of entitlement to an increased disability rating for a left ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis, it does not specifically identify this issue as a claim on appeal.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to issue fully-compliant notice with respect to the claims remanded and to afford the Veteran an opportunity to provide additional evidence in support of her claims.  In addition, on remand the AMC must refer the issue of entitlement to an increased disability rating for a right ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis to the Direct, Compensation Services for consideration.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran fully-compliant notice correctly identifying the issues remanded for further development.  The notice must also advise the Veteran of the criteria for establishing entitlement to an extraschedular evaluation for the service-connected disabilities under 38 C.F.R. § 3.321(b)(1) and for entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2. Afford the Veteran an opportunity to identify or submit evidence, including medical evidence or employment information, such as from the United States Office of Personnel Management, showing whether she performed employment from November 17, 1999 to February 4, 2000.

3. Then, refer the Veteran's claim of entitlement to an increased disability rating for her service-connected right ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis to the Director, Compensation Services, for consideration.

4. Thereafter, re-adjudicate the Veteran's claims of entitlement to an increased disability rating for left ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis; entitlement to an increased disability rating for right ankle disability from November 17, 1999 to February 4, 2000 on an extraschedular basis; and entitlement to a total disability rating based on individual unemployability due to service-connected disability from November 17, 1999 to February 4, 2000 on an extraschedular basis.  If any of the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case, correctly identifying and discussing each of the claims on appeal.  Then, provide the Veteran and her representative a reasonable opportunity to respond before returning the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


